Title: To Thomas Jefferson from Rodolph Vall-Travers, 29 May 1795
From: Vall-Travers, Rodolph
To: Jefferson, Thomas



Dear Sir
  London, Maÿ 29th. 1795;

Having left mÿ Papers in Holland, when I was called over, to settle my deceased Spouse’s Succession; I cannot commemorate the several Letters, I had the Honor to address to your truely-venerable President, to your worthy self, and laudable philosophical Society, to Mr. Adams, your respectable Vice Presidt. and to my good Friend and Relation, Conrad Zollikofer, Merchant at Baltimore; at sundry Times, on various Occasions, both of a political and mercantile, and sometimes literary and scientific Nature; some of which had the Misfortune, of being captured by English Privateers. Which may likewise have happened in Regard  to their Answers; none of which having ever come to Hand; neither by Mess. Adams, Dumas, Stophorst, Willinck, Havard & Plemp, the several dutch Correspondents of Adrian Valcks, at Baltimore and Philadelphia. This, I hope, will sufficiently apologize for mÿ long Silence, and unwillingly suspended Continuance of Service.
This present Letter, kindly forwarded by Mr. Pinckney’s Secretary along with a Liste of the new improved philosophical Instruments; a Catalogue of the Leverian Musœum, daily enriched by its present worthy Proprietor, Mr. Parkinson; and Mr. Cavallo’s new Treatise on Magnetism is to beg the Favor of your imparting the Contents to our honorable american Society, for promoting useful knowledge. Mr. Jn. Churchman, who has also lately published a magnetical Atlas, (last Year,) with 3. Variation Maps of the Needle, constructed after his Theory, has I make no Doubt, forwarded his Work himself and submitted it to the Judgment and Trial of his own learned Countrymen. But for Fear it might have been intercepted at Sea, I subjoin my Copy of his ingenious Conjectures, to be compared with those of Mr. Cavallo.
To facilitate and to promote the Study of Nature, your Society has been diligent, I presume, to collect the choicest Productions thereof, in your hemisphere.
The rich additions Mr. Parkinson makes to his Treasures in the mineral and Zoological Line, collected from all Parts of our Globe, with Specimens of the Progress of Arts of its known Inhabitants, enables him to furnish your american Musœums, out of his Duplicates, with very considerable and extensive Stocks, towards similar universal Collections of natural Curiosities; lending the human Mind to a rational and delightful Contemplation and Admiration of the Works of Creation. His Terms will be very reasonable; as Means only to pursue his incessant Endeavors, to complete his Repository as far as possible, by his extensive Correspondence. Well chosen and preserved objects of american Minerals and Zoology, not described in his Catalogue, will be recieved in Exchange, or for a reasonable Compensation in Money.
Any commands of ÿours, literary or political, shall be faithfully and punctually obeÿed, in anÿ Part of Europe, as often as honored with, by Sir! Your most devoted and respectfull Servant:

Rodh. Vall-travers


P.S.
The printed Catalogue of the Leverian Musœum, published five Years ago, in 2. Vols. 4to. being very incomplete, not containing the 10th. Part of it’s Minerals and Quadrupeds, The numerous objects of Fishes, marine Productions in Shells and Corals, Birds, Insects, Reptiles  filling twelve Rooms; not being described as yet: Mr. Paterson has delaÿed sending his too imperfect Catalogue, till brought more forward.
But shou’d your Society incline to form a Collection of the above mentioned Description; and point out the Nature of their Wishes, with the Extent of the Summ to be appropriated to the Acquisition in View: Care wou’ d be taken, to give every possible Satisfaction.
R.Vs.
All Letters directed to me in England, will come safe to Hand, under Cover to Sir John Thorold, Baronet, M.P. as knight of the County of Lincoln.
Or, under Cover to Mess. Havard & Plemp, Merchants at Rotterdam, whom I hope to see soon.

